     Case 1:19-cv-01724-DAD-EPG Document 42 Filed 08/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CLARENCE LONNELL ROBERSON,                         No. 1:19-cv-01724-DAD-EPG (PC)
12                      Plaintiff,
13          v.                                          ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DENYING
14   L.T., 2nd Watch SGT, et al.,                       DEFENDANTS’ MOTION TO REVOKE
                                                        PLAINTIFF’S IN FORMA
15                      Defendants.                     PAUPERIS STATUS, OR IN THE
                                                        ALTERNATIVE, FOR AN ORDER
16                                                      REQUIRING SECURITY
17                                                      (Doc. Nos. 26, 27, 38)
18

19

20          Plaintiff Clarence Lonnell Roberson is a state prisoner proceeding pro se and in forma

21   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. This matter was referred to

22   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

23          On April 8, 2021, defendants filed a motion seeking an order revoking plaintiff’s in forma

24   pauperis status, or in the alternative, for an order requiring plaintiff to post security in the amount

25   of $3,575 because defendants assert plaintiff is a vexatious litigant. (Doc. No. 26.) Defendants

26   also filed a request for judicial notice of documents filed in six of plaintiff’s prior cases. (Doc.

27   No. 27.) On April 22, 2021, plaintiff filed his opposition, and on April 28, 2021, defendants filed

28   a reply thereto. (Doc. Nos. 31, 33.)
                                                        1
     Case 1:19-cv-01724-DAD-EPG Document 42 Filed 08/23/21 Page 2 of 2


 1          On June 16, 2021, the assigned magistrate judge took judicial notice of the documents and

 2   issued findings and recommendations recommending that defendants’ motion be denied because

 3   defendants had not demonstrated that plaintiff had received three dismissals that count as

 4   “strikes” under 28 U.S.C. § 1915(g) or that he was a vexatious litigant. (Doc. No. 38.) Those

 5   findings and recommendations were served on the parties and contained notice that any

 6   objections thereto were to be filed within fourteen (14) days from the date of service. (Id. at 9.)

 7   To date, no objections have been filed and the time in which to do so has passed.

 8          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 9   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

10   magistrate judge’s findings and recommendations are supported by the record and by proper

11   analysis.

12          Accordingly,

13          1.      The findings and recommendations entered on June 16, 2021 (Doc. No. 38) are

14                  adopted in full;

15          2.      Defendants’ motion for an order revoking plaintiff’s in forma pauperis status or, in

16                  the alternative, that plaintiff be required to post security (Doc. No. 26) is denied;

17                  and

18          3.      This action is referred back to the assigned magistrate judge for further

19                  proceedings.

20   IT IS SO ORDERED.
21
        Dated:     August 23, 2021
22                                                         UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                       2
